AFTER REMAND FROM THE SUPREME COURT
ROBERTSON, Presiding Judge.
The prior judgment of this court has been affirmed in part and reversed in part and the cause remanded by the Supreme Court of Alabama. 627 So.2d 385. On remand to this court, the judgment of the trial court is affirmed in part and reversed in part. This case is remanded with instructions for the trial court to enter a judgment for temporary total disability benefits in compliance with the supreme court’s opinion of May 14, 1993.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
THIGPEN and YATES, JJ., concur.